 

Case 19-11292-KG Doc 398 Filed 08/05/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
)
In re: ) Chapter 11
)
INSYS THERAPEUTICS, INC., et al.,! ) Case No. 19-11292 (KG)
)
Debtors. ) Jointly Administered
)
)

 

ORDER APPOINTING MEDIATOR

WHEREAS, on June 10, 2019 (the “Petition Date’), the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) each commenced a chapter11 case
(collectively, the “Chapter 11 Cases”) by filing a voluntary petition for relief under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), in the
United States Bankruptcy Court for the District of Delaware (the “Court”);

WHEREAS, on the Petition Date, the Debtors filed the Motion of Debtors for (I) Entry of
Orders Pursuant to 11 U.S.C. $§ 105(a) and 502(c) (A) Establishing Procedures and Schedule for
Estimation Proceedings and (B) Estimating Debtors’ Aggregate Liability for Certain Categories
of Claims, (II) Entry of Protective Order, and (III) Subordination of Certain Penalty Claims
[Docket No. 29] (the “Estimation Motion”) and initiated an adversary proceeding (the “Adversary
Proceeding”) by filing the Complaint for Injunctive Relief [Adv. Docket No. 1] and related
Debtors’ Motion for a Preliminary Injunction Pursuant to 11 U.S.C. § 105(a) [Adv. Pro. Docket

No. 2] (the “PI Motion”);

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys
Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC,
LLC (6577); and IPT 355, LLC (0155).

WEIL:\97 1361 16\5\53602.0003
Case 19-11292-KG Doc 398 Filed 08/05/19 Page 2 of 10

WHEREAS, on June 19, 2019, the Office of the United States Trustee for the District of
Delaware appointed an Official Committee of Unsecured Creditors (the “UCC”). See Notice of
Appointment of Official Committee of Unsecured Creditors [Docket No. 88];

WHEREAS, following the appointment of the UCC, the Debtors engaged in extensive
discussions with the UCC and certain state attorneys general (the “State AGs’’) to resolve the
objections of the State AGs to the PI Motion and to reach agreement regarding an alternative to
the Estimation Procedures and the PI Motion designed to establish a protocol for reaching a
consensual resolution to various issues integral to these Chapter 11 Cases;

WHEREAS, on June 30, 2019, the Debtors filed the Notice of Filing of Proposed Agreed
Order Regarding Estimation Motion, PI Motion and Approving Case Procedures [Docket No.
189], pursuant to which, and as agreed upon with the UCC and the State AGs, the Debtors sought
to withdraw the Estimation Motion and hold in abeyance the PI Motion subject to Court approval
of certain procedures intended to maximize value, encourage settlement and reach resolutions in
furtherance of a consensual chapter 11 plan;

WHEREAS, at the hearing on approval of the Case Protocol before this Court on July 2,
2019, the Debtors informed the Court that numerous creditors had expressed opposition to the
Estimation Motion and a preference for a consensual negotiation strategy” and the Court raised the
possibility of appointing a neutral mediator,? which was supported by counsel for certain

creditors;*

 

? See July 2, 2019 Hr’g Tr. at 9:9-12.
3 Id. at 38:24-25.
4 See e.g., id. at 59:3-11.

WEIL\971361 16\5\53602.0003
Case 19-11292-KG Doc 398 Filed 08/05/19 Page 3 of 10

WHEREAS, on July 2, 2019, the Court entered the Agreed Order Regarding Estimation
Motion, PI Motion and Approving Case Procedures [Adv. Pro. 19-50261, Docket No. 45] (the
“Case Protocol”);

WHEREAS, the Case Protocol contemplates, among other things, that case constituents
may attend mediation sessions co-mediated by the Debtors and the UCC in order to foster
settlements and facilitate agreement on disputes necessary for confirmation of a chapter 11 plan;

WHEREAS, pursuant to the Case Protocol, this Court retained jurisdiction to hear and
determine all matters arising from or related to the implementation, interpretation, or enforcement
of the Case Protocol;

WHEREAS, following further discussions between the Debtors and the UCC, the Debtors
and the UCC agree that appointment of the Mediator (as defined below) pursuant to Rule 9019-5
of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court
for the District of Delaware (the “Local Rules”) is an efficient and effective mechanism to facilitate
resolution of certain disputes contemplated by the Case Protocol;

WHEREAS, this Court having jurisdiction to consider any amendments to the Case
Protocol, and the relief requested therein and granted herein pursuant to 28 U.S.C. §§ 157 and
1334; and consideration of such matters and the relief requested therein and granted herein being
core proceedings pursuant to 28 U.S.C. § 157(b); and the Court having authority to enter a final
order with respect to these matters consistent with Article III of the United States Constitution;
and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and
sufficient notice of the Case Protocol having been provided; and it appearing that no further notice

need be provided; and the Court having determined that the relief requested and herein granted is

WEIL\97 1361 16\5\53602.0003
Case 19-11292-KG Doc 398 Filed 08/05/19 Page 4 of 10

in the best interests of the Debtors, their estates and their creditors; and after due deliberation and
good and sufficient cause appearing therefor, it is hereby

ORDERED that:

1. The Court authorizes and appoints the Honorable Kevin J. Carey (the ‘“Mediator’)
to serve as Mediator and to conduct non-binding mediation among the Mediation Parties
(the “Mediation’’).

2. The mediation parties shall include the parties listed on Exhibit A hereto
(the “Mediation Parties”), and any other creditor or interested party wishing to participate in the
Mediation (subject to consultation between the Debtors and the UCC that such party’s participation
is necessary for resolution of the case disputes that are the subject of the mediation) that agrees to
execute a confidentiality agreement acceptable to the Debtors and the UCC and to be bound by the
Protective Order governing these Chapter 11 Cases. As set forth and defined in Exhibit A, the
Liability Insurance Carriers shall participate in the Mediation as required by Local Rule 9019-
5(c)(iv)(A)(5) (requiring to attend mediation “[o]ther interested parties, such as insurers or
indemnitors or one or more of their representatives, whose presence is necessary for a full
resolution of the matter assigned to mediation’’). A representative from the Office of the United
States Trustee for the District of Delaware may also attend the Mediation.

3. Any creditor or interested party, or group of creditors or interested parties, seeking
to participate in the Mediation (other than the Mediation Parties) shall file with the Court and serve
on (a) the Mediator and (b) each Mediation Party a notice indicating its intention to participate in
the Meditation by no later than 4:00 P.M. (prevailing Eastern time) on August 6, 2019 (the
“Additional Parties Deadline”). Following receipt of such notice, and such party’s execution of a

confidentiality agreement acceptable to the Debtors and the UCC and agreement to abide by the

WEIL:\97 136116\5\53602.0003

 
 

Case 19-11292-KG Doc 398 Filed 08/05/19 Page 5of 10

Protective Order, such party shall be deemed a Mediation Party for purposes of this Order, subject
to paragraph 2 hereof. The Mediator may, in his sole discretion, permit participation in the
Mediation by any person, entity, municipality, or group of persons, entities or municipalities that
requests permission to participate (subject to the execution of an appropriate confidentiality
agreement and agreement to abide by the Protective Order) notwithstanding such person, entity,
municipality or group’s failure to provide notice by the Additional Parties Deadline. To the extent
practicable, parties holding similar claims against the Debtors are encouraged to form formal or
informal working groups for purposes of participating in the Mediation.

4. Each Mediation Party shall appear with at least one (1) principal or other individual
designee appearing in person who is empowered with full authority to settle any issues within the
scope of the Mediation, in full or in part, and thereby bind the Mediation Party for whom such
designee acts, or such other representative as requested by the Mediator.

5. Each Mediation Party shall bear its own costs and expenses incurred in connection
with the Mediation such as attorney’s fees, travel, lodging, and meals; provided, for the avoidance
of doubt, the Debtors’ estates will bear the expenses of the Debtors and the UCC (solely to the
extent of expenses of counsel and the financial advisor to the UCC and the designated
representative of the UCC) in accordance with the applicable provisions of the Bankruptcy Code.
The Debtors’ estates will not bear any expenses for members of the UCC, or any of their
representatives, participating in the Mediation on their own behalf as a Mediation Party. For the
avoidance of doubt, at no time during or after the Mediation shall the Debtors, any Mediation
Party, or any party in the Chapter 11 Cases seek an order from this Court to claw-back or disgorge

the payment of any such costs, fees, or expenses.

WEIL:\97 1361 16\5\53602.0003
Case 19-11292-KG Doc 398 Filed 08/05/19 Page 6 of 10

6. The Mediation shall take place from August 6, 2019 to August 20, 2019 according

to the following schedule:

a. August 6-7: Mediator to meet with the Debtors and the UCC, together, at
a time and place to be determined by the Mediator.

b. August 8-9: Mediator to conduct 1 to 1.5-hour mediation sessions with any
creditor group or creditor of his choosing. The time and place of such
mediation sessions to be determined by the Mediator. Creditor groups may
provide presentation material to the Mediator, but there shall be no
requirement of formal mediation statements due to the exigencies of these
Chapter 11 Cases.

c. August 12: Mediator to meet with the Debtors and the UCC, together, at a
time and place to be determined by the Mediator.

d. August 13-20: Mediation Parties to meet in Delaware for formal mediation
sessions. The time and place of such mediation sessions will be determined
by the Mediator.

7. The scope of the Mediation shall be to facilitate discussions between and among

the Debtors, the UCC, and the other Mediation Parties regarding the appropriate allocation of
estate value among unsecured creditor classes. The scope of the Mediation may be expanded to
include other matters identified by the Mediator, the Debtors and the UCC. It is anticipated that
other potential topics shall include, among others: construction and formulation of a chapter 11
plan; the proper mechanic for implementing a plan including, but not limited to, one or more
liquidation or litigation trusts, or some other appropriate structure; voting procedures; appropriate
earmarking (if any) of estate assets; and retention of estate causes of action.

8. Without limiting the applicability of Rule 9019-5(d) of the Local Rules for the
United States Bankruptcy Court for the District of Delaware (the “Local Rules”) (a) discussions
among the Mediation Parties, including discussions with or in the presence of the Mediator, (b) any
mediation statements or any other documents or information provided to the Mediator or the

Mediation Parties in the course of the Mediation, and (c) correspondence, draft resolutions, offers,

WEIL:\97 1361 16\5\53602.0003

 
Case 19-11292-KG Doc 398 Filed 08/05/19 Page 7 of 10

and counteroffers produced for, or as a result of, the Mediation ((a) through (c), collectively, the
“Mediation Information’’), shall be strictly confidential and shall not be admissible for any purpose
in any judicial or administrative proceeding, and no person or Mediation Party, including counsel
for any Mediation Party, or any other party, shall in any way disclose to any non-party or to any
court, including, without limitation, in any pleading or other submission to any court, any such
discussion, mediation statement, other document or information, correspondence, resolution, offer,
or counteroffer that may be made or provided in connection with the Mediation, unless otherwise
available and not subject to a separate confidentiality agreement that would prevent its disclosure
or as authorized by this Court, provided, however, evidence shall not be excluded or otherwise
considered improper in any judicial or administrative proceeding on the ground that it was
developed as an outgrowth of information supplied in the Mediation, unless such disclosure is
otherwise prohibited in a separate confidentiality agreement governing the use of such derivative
information.

9. To the extent that any Mediation Party is in possession of privileged or confidential
information provided to such Mediation Party pursuant to the terms and conditions of a
confidentiality agreement, or other similar agreement, executed (or agreed to via email) with the
Debtors or order of this Court entered in connection with the Chapter 11 Cases, such information
may be disclosed to the Mediator, but shall otherwise remain privileged and/or confidential and
shall not be disclosed to any other Mediation Party; provided, however, that confidential, but not
privileged, information may be disclosed to another Mediation Party that is also subject to a
confidentiality agreement with the Debtors or subject to such Court order, as applicable. Any
Mediation Party may provide documents and/or information to the Mediator that are subject to a

privilege or other protection from discovery, including the attorney-client privilege, the work-

WEIL:\97 1361 16\5\53602.0003

 
Case 19-11292-KG Doc 398 Filed 08/05/19 Page 8 of 10

product doctrine, or any other privilege, right, or immunity the parties may be entitled to claim or
invoke (the “Privileged Information”). The party producing such documents and/or information
(the “Producing Party”) to the Mediator must designate such documents and/or information as
Privileged Information. By providing the Privileged Information solely to the Mediator and no
other party, no Mediation Party nor its respective professionals intends to, or shall, waive, in whole
or in part, the attorney-client privilege, the work-product doctrine, or any other privilege, right or
immunity they may be entitled to claim or invoke with respect to any Privileged Information or
otherwise. The Mediator shall not provide Privileged Information or disclose the contents thereof
to any other party without the consent of the Producing Party. No Mediation Party is obligated to
provide any documents and/or information, including Privileged Information, to the Mediator. For
purposes of this paragraph, the term “Mediator” shall also include the Debtors and the UCC.

10. All Mediation Information shall (a) remain confidential, (b) be subject to protection
under Rule 408 of the Federal Rules of Evidence and any equivalent or comparable state law and
(c) not constitute a waiver of any existing privileges and immunities.

11. Notwithstanding anything to the contrary in the Local Rules, the Mediator may
conduct the Mediation as he sees fit, establish rules of the Mediation, and consider and take
appropriate action with respect to any matters the Mediator deems appropriate to conduct the
Mediation, subject to the terms of this Order.

12. At the conclusion of the Mediation, the Mediator shall file with the Court a
memorandum stating (a) that the Mediator has conducted the Mediation, (b) the names of counsel
and principals who participated in the Mediation, (c) the identification of any party that has not

acted in good faith during or in connection with the Mediation, (d) whether and to what extent the

WEIL:\97 136116\5\53602.0003

 
 

Case 19-11292-KG Doc 398 Filed 08/05/19 Page 9 of 10

Mediation was successful, and (e) any other comments, statements, or analysis that the Mediator
would like to include, in the reasonable discretion of the Mediator.

13. No written record or transcript of any discussion had in the course of the Mediation
is to be kept, absent express written agreement by the Mediation Parties; provided, however, that
the Mediator and any person assisting the Mediator in the performance of his mediation duties
shall be entitled to keep such records and take such notes as the Mediator deems necessary or
helpful to carry out such duties; and provided, further, that the Debtors and the UCC may take
such notes in the course of the Mediation as reasonably necessary for the sole purpose of
preparation of a plan, disclosure statement and solicitation procedures, and that all such notes will
be treated as Mediation Information.

14. The Mediation Parties and their respective counsel shall participate in the
Mediation in good faith and comply with all directions issued by the Mediator. Failure to do so
may result in the imposition of sanctions. The Mediator shall be authorized to report to the Court
on the good faith (or lack thereof) of any or all of the Mediation Parties.

15. The results of the Mediation are non-binding unless the applicable Mediation
Parties otherwise agree. Any resolution that is reached at the Mediation will be subject to Court
approval after notice and opportunity for hearing.

16. For the avoidance of doubt, to the extent any part of this Order shall conflict with
Local Rule 9019-5, the terms and provisions of this Order shall govern.

17. The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

WEIL:\97 1361 16\5\53602.0003
 

Case 19-11292-KG Doc 398 _ Filed 08/05/19 Page 10 of 10

18. | Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062, or
9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order.

19. At all times in the performance of his mediation duties, the Mediator will be acting
in his official capacity as a United States Bankruptcy Judge, with all the privileges and immunities

of a United States Bankruptcy Judge.

20. The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

21. The Court aeknouledass its weceipt and
ravied of the Gprord IDL 's Objéétiou to
Ceetification . D.L.3It The Court 1s
nonetheless evteving tus Ozdex. withoit
ral uug outhe Gpiaid UDLS eoucezus aud
Lustéed iB foeusure eolsly ou the
meds oon “precess wlick 15 the
respons Silty of »d slo aud the Commtles.

Oust 5, 2014 Kou Gvoss

Kevin Goss U.S. BN.

10

WEIL:\97 1361 16\5\53602.0003
